Title: To James Madison from William Pope, 8 November 1808
From: Pope, William
To: Madison, James



Dear Sir,
Montpeleir November 9th. 1808

I think in my letter to you I promised, to give you astate of the Eections in the County of Powhatan, and the adjacent Countys; Mr. Monroe only Got 29 Votes in Powhatan, 42, in Goochland, 15, in Cumberland; and 5 in Amelia.  I verily beleive that you will get 15. Votes to his one, throughout the Commonwealth; their was never before so complete a Victory obtained by the republican patriots, Over the federalists, Tories, and Minority men.  The more respectable federalists voted for you; but the Tories and Radolphits were opposed to you, to a man; but We the people, alias the Jeffersonian’s and Madisonians I trust in God will forever keep down the Adamits, the Jayits, the Kingets; The Burites; the Pinkneyits, the Monroeites, and Randolphites but of all the Ite’s the Randolphites bear you the most deadly hatred; but that party is Sinking very fast into everlasting disgrace; you will see that in the district that Jack Randoph misrepresents you will get as many votes as in any Other County in Virginia.  Monroe got only 15 Votes in Cumberland; altho Jack Randolph was his righthand man; and lived in the County; I infer from this, that Jack Randolph him self will be turned out with Ease, at the next Election.  It appears to me, that he has bullied Congress and every man in his district, that has been Opposed to him; for very few men, are solicitous to enter into a contest with a man of Mr. Randolph’s intolerent disposition.  It is said that he has pledged himself, that he will raise the Embargo in 20 days after he gets into Congress; but I trust, that he will be disapointed in this; as in all other attempts to oppose, and thwart the wise, and patriotic steps of the administration; I am certain if Congress Continue the Embargo, it will meet with the approbation of all the Enlighten’d, and virtuous patriots thoughout the United States; perhaps it will be expedient for Congress to pass alaw to Stop Executions during the Embargo, in the federal Courts.  The State Courts I am Certain will be restrained by the legislatures from issuing Executions during the Embargo.  I have never heard of apatriotic farmer, or planter, Complain, of the Embargo, only of the rigid Execution of the law during its Continuance; It gives me great pleasure as I go about to hear my fellow Citizens say with one Voice, that the Embargo was awise, measure; and that they are very willing, that Congress should Continue it but at the same times; they pray that alaw may pass to make the Violation of it high treason, or punish the traitors Capitally; I have wrote to our worthy patriot, Mr. John W Eppes to stand by the administration; and If he wishes I will get the people in two of the Countys Composing his district to direct him to Vote to Continue the Embargo and to bring forward again the Non importation bill that I think you introduced into Congress about  1794.  These are measures Sir that I religiously beleive will be the Salvation of our Country; and would be supported by the people almost unanimously in the Middle the Southern & Western States.  I am dear Sir yours most respectfully

Wm. Pope

